On Rehearing.
This cause came on to be further heard on the suggestion and agreement of counsel hereto annexed. On consideration whereof, it is now here ordered, adjudged, and decreed by this court that the decree of the said Circuit Court in this cause be and the same is hereby modified, so that the first paragraph thereof shall read as follows:
“That the bill be and the same is hereby dismissed, without prejudice to complainants’ rights to hereafter claim that the trust as to the last one-fifth of George A. Ballantine’s share will cease upon the death of testator’s widow.”
And it is further ordered that the decree of the said Circuit Court for the District of New Jersey, as thus modified, be and the same is hereby affirmed. And it is further ordered that the appellants pay the costs in this court.